


110 HR 1490 IH: To provide for a presumption of service-connectedness for

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1490
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Donnelly (for
			 himself and Mr. Upton) (both by
			 request): introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To provide for a presumption of service-connectedness for
		  certain claims for benefits under the laws administered by the Secretary of
		  Veterans Affairs, and for other purposes.
	
	
		1.Presumption of
			 service-connectedness for submitted claims
			(a)In
			 generalSection 5107 of title 38, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(c)Presumption of
				service-connectedness(1)A claimant presenting a
				claim for benefits with respect to a service-connected disability or death
				shall be presumed to have presented a valid claim of service-connectedness,
				subject to the requirements of paragraph (2), unless the Secretary determines
				there is positive evidence to the contrary.
						(2)A claimant presenting a claim
				described under paragraph (1) shall be required to support such claim with
				proof of service in a conflict referred to in such claim, and a brief
				description of the nature, including the connection to such service, of the
				disability or claim.
						(3)The Secretary shall audit a
				percentage, to be determined by the Secretary, of the presented claims
				described in paragraph (1), to uncover and deter fraudulent claims.
						(4)The Secretary shall award benefits
				for claims described in paragraph (1) and meeting the requirements under
				paragraph (2), immediately upon processing of such claim, at a median level, as
				determined by the Secretary, for the type of disability described in the claim,
				until such time as the appropriate level of benefits is
				determined.
						.
			(b)ApplicabilitySubsection
			 (c) of section 5107 of title 38, United States Code, as added by subsection (a)
			 of this section, shall apply to claims presented on or after the date of the
			 enactment of this Act and claims that are still pending or have not been fully
			 adjudicated as of the date of the enactment of this Act, but shall not apply to
			 claims which have been denied and fully adjudicated before the date of the
			 enactment of this Act.
			2.Redeployment of
			 Department of Veterans Affairs claims workers to assist veterans with
			 claimsThe Secretary of
			 Veterans Affairs shall redeploy a certain number of employees involved with
			 processing claims that the Secretary determines are no longer needed to
			 evaluate claims for benefits relating to service-connected disability and
			 death, due to the presumption of service-connectedness for such claims under
			 section 5107(c) of title 38, United States Code, as added by section 1, for the
			 purpose of assisting veterans applying for such benefits. The Secretary shall
			 redeploy such employees to centers for the provision of readjustment counseling
			 and related mental health services established under section 1712A of such
			 title (commonly referred to as vet centers), or to any other
			 locations the Secretary determines are appropriate for such purpose.
		
